Mr. President, it is indeed a source of gratification to see the international community expressing its confidence in you by electing you to the Presidency of the current session of the General Assembly. Such confidence reflects the appreciation felt by the inter-national community towards your fraternal Arab country, which enjoys an eminent position on the African continent and among the non-aligned countries. It also reflects the high status and the positive role of the non-aligned countries within the international community. Your unanimous election is in fact an expression of appreciation and respect for your person and for your capabilities as an astute and eminent statesman. While extending to you my heartfelt congratulations, I should also like to express our gratitude for the efficient manner in which your predecessor, Mr. Leopoldo Benites, conducted the meetings of both the previous session and the sixth special session.
22.	Our world today is facing grave situations and challenges which put the United Nations and its procedures to a test, the outcome of which will determine not only the Organization's effectiveness in fulfilling its mission but also its very existence. In spite of the positive developments in the climate of international relations in recent years within the context of the policy of detente and the diminished likelihood of a nuclear war, the majority of the peoples of the world are still suffering acutely from colonialist domination, from the threat of aggression, and from poverty. Furthermore, in various regions of the world there are still many hotbeds of tension and danger which threaten international peace and security. In the forefront of such regions is our own Arab area, which has over a long period of time been the victim of the worst forms of aggression. It has witnessed at the same time the continued inability of the international community to find effective solutions to the problem. Representatives are no doubt well aware of the perils involved in this situation.
23.	What is indeed most disturbing is the fact that this forum, which is supposed to be a forum of justice, should witness strange methods being applied by their authors to threaten States which are exercising their natural rights and defending their legitimate interests. This is one of the manifestations menacing the inter-national community today.
24.	Iraq, a country which has only recently rid itself of the last traces of colonialist domination and of the ugly manner in which its natural resources were being exploited, strongly believes that international relations should be firmly based on understanding and co-operation, on the solution of problems through peaceful means based on mutual respect, and on noninterference in the internal affairs of other States. It decidedly welcomes the steps already taken towards the relaxation of international tension and considers them as positive developments. At the same time, we also believe that detente cannot be fully achieved and will always remain threatened, unless the peoples of the world are guaranteed their full rights to freedom and sovereignty and to the pursuit of their legitimate interests. This cannot be achieved unless serious action is taken to remove the causes of aggression and tension throughout the world, particularly in our Arab region. Moreover, there is also the necessity of eliminating racial discrimination, from the evils of which many peoples are still suffering, particularly on the African continent.
25.	It is a source of gratification that the current session should witness the admission to membership in the world Organization of a number of emerging States, namely the People's Republic of Bangladesh, Guinea-Bissau and Grenada. We should like to take this opportunity to extend our warmest greetings and best wishes to the new Members, in consonance with Iraq's consistent advocacy of the principle of universality for the international Organization. The admission of these States to membership in the United Nations is an affirmation of the fact that the struggle of peoples for freedom and sovereignty is bound to be crowned with success. It is also a full confirmation of the statement made by the Secretary-General in the introduction to his report "that the march of colonial peoples towards self-determination and independence is an irreversible process of history" [Al960llAdd.l, sect. IX].
26.	This is evidenced by the positive developments on the African continent during the past year. Following the accession to' independence of Guinea- Bissau and the transfer of power to the Frente de Libertagao de Mozambique [FRELIMO] as a prelude to the proclamation of the independence of Mozambique, hope has been further strengthened that the other Territories still under Portuguese domination will attain their independence. We consider these developments a triumph for the Portuguese people themselves, who, because of colonial policies, have incurred great losses and suffered many tragedies. Portugal now has the opportunity to establish normal relations based on friendship and co-operation with all the countries of the world, including Iraq.
27.	Yet, in spite of those positive developments on the African continent, the racist Government of South Africa persists in its defiance of the United Nations and of world public opinion by its continued occupation of Namibia and by the practice of its hideous policy of apartheid against the indigenous population. We are gratified at the resolution adopted by the General Assembly calling upon the Security Council to review the relationship between the United Nations and South Africa [resolution 3207 (XXIX)]. For our part, we call upon the Security Council to respond to that resolution and to reconsider the membership of South Africa in the United Nations. The very presence of the representatives of the racist Government of South Africa in the United Nations is a contravention of both the Charter and the principles of human rights.
28.	With regard to Rhodesia, we wish to reaffirm what we have always declared concerning the necessity of supporting and implementing United Nations resolutions by making such resolutions binding, in the real sense of the word, upon all States. We believe that the British Government bears a special responsibility for the removal of the racist regime in Rhodesia, and that it should in all seriousness assume that responsibility. The presence of the racist regimes of South Africa and Rhodesia in our contemporary world constitutes an insult to the entire world and a shame which it must bear. The international community is called upon to employ all effective means to obliterate this insult.
29.	Among the problems posing a threat to international peace and security and urging the international community to find just solutions for them is the continued tension on the Asian continent. The Vietnamese people still suffers from various forms of outside foreign intervention on the part of the United States, a situation which the Paris Agreement, signed two years ago, had supposedly terminated. The Vietnamese people is still bleeding profusely because the Saigon Administration, with encouragement from the United States, is not abiding genuinely and seriously by the terms of the Agreement.
30.	As for Cambodia, because of the support given by the United States to an illegitimate regime controlling only a small area of the country, its people is still suffering from the evils and agonies of war. As a result of that situation, the international community should grant that people the rights to express its opinion, which includes occupation by its lawful Government the Government of National Union of its seat in this international Organization as the legitimate representative of the Cambodian people.
31.	Regarding Korea, Iraq has welcomed the steps taken along the road towards the reunification of the Korean people and the removal of foreign occupation forces stationed in South Korea. We call upon the United Nations without any further delay to put an end to the exploitation of both its name and flag in covering up the continued presence there of the forces of occupation of the United States. We also demand that the Korean question be given a greater measure of attention which would provide conditions propitious for the reunification of the Korean people and the removal of a center of tension from that part of the world.
32.	Among the new important events arousing the attention of world public opinion and constituting a serious threat to peace is the crisis in Cyprus. We wish on this occasion to affirm our basic position regarding this question and to express Iraq's support for the independence of Cyprus, its sovereignty, its territorial integrity and its continuance as a non-aligned State. We call upon all parties concerned, including Turkey, our friendly neighbor, and Greece, to which we are bound by friendly relations, and the inhabitants of the island to co-operate with each other with a view to finding appropriate solutions to this crisis in accordance with the foregoing principles and on the basis of respecting and safeguarding the rights of the Greek and Turkish communities in Cyprus.
33.	Among the chronic questions included in the agenda of the General Assembly is the question of disarmament. Despite some achievements of the United Nations in the form of the Treaty on the Non- Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex] and the Treaty on Principles Governing the Activities of States in the Exploration and Use of Outer Space, including the Moon and Other Celestial Bodies [resolution 2222 (XXI), annex], our world is still in need of further efforts and co-operation with a view to arriving at effective formulas and solutions in this respect.
34.	There are numerous sensitive areas in the world which are now threatened with grave dangers because of the presence in them of nuclear weapons. While we support the designation of the Indian Ocean and its geographical extensions as a zone of peace and the South-East Asian area as a zone of peace and co-operation, we also support in principle all proposals relating to the elimination of nuclear weapons from those areas and from the entire world.
35.	We wish also to stress that there is a very small margin of difference between the peaceful and non- peaceful uses of nuclear energy. That fact was also emphasized by the Secretary-General in the introduction to his report on the work of the Organization, in which he stated: "Available scientific evidence shows that there is little essential difference between explosive devices for peaceful purposes and those for nuclear weapons." [A/9601lAdd.l, sect. X.] In the circumstances, we believe that equal rights and opportunities should be recognized for all countries in this respect. At the same time, an attempt should be made to arrive at a serious and responsible agreement on the peaceful uses of nuclear energy which would preclude its use for military purposes.
36.	One of the distinctive features of the current session is the inclusion again in the agenda of the question of Palestine. There can be no doubt that Palestine is one of the major and most important issues of our time. Because of the question of Palestine, the Middle East has for more than a quarter of a century been exposed to a state of acute tension which has strongly affected and continues strongly to affect world peace on a large and serious scale.
37.	While we express our satisfaction at the inclusion of that just cause in the agenda of the General Assembly, we should like to express our point of view in an unequivocal and specific manner.
38.	At the outset, it must be pointed out yet again that the Palestine question is not a result of the Zionist aggression perpetrated against the Arab countries in 1967. The issue has not arisen only today. That aggression and the current grave situation in the Arab area are but consequences of the Palestinian problem. In our opinion, it can be summed up as the question of a people expelled from its homeland by force of arms and by foreign invaders who established in that country a Fascist, racist and colonialist regime, one that cannot be justified save by the perpetuation of aggression, expansion and the fanning of the flames of war, counting on the support of colonialist forces with illegitimate interests and policies in the area, foremost among which is the United States of America. In our opinion, any attempts to ignore that historical and realistic aspect of the Palestine question would lead to a complete failure to find an appropriate solution to the problem and failure to consolidate peace and stability in the Arab region.
39.	Security Council resolution 242 (1967) unjustly and illogically refers to what it calls the problem of refugees without even a reference to their identity and to the causes and circumstances of their displacement. It has now become necessary to reconsider that historic injustice, and at the same time we deem it to be incumbent upon the world Organization not to commit another grave blunder when re discussing the problem by overlooking the greater part of the truth in the interest of acknowledging merely just one part of it.
40.	The Palestinian people, which has been subjected to various forms of persecution and suffering over the last 25 years and which has struggled and is still valiantly struggling for the attainment of its legitimate rights, is fully entitled to return to its homeland and to exercise its right to self-determination in that land. Those rights must be exercised without any hindrance from the Fascist and racist hegemony of the existing Zionist military regime, and they must be exercised within a genuine democratic framework. In order to be faithful to the Charter of the United Nations and to its principles, the international community must extend full and undiminished recognition to those rights which have been attained and certainly will be attained by all the oppressed peoples of the world.
41.	The Fascist racist regime now established in the land of Palestine constituted and still constitutes a hotbed of aggression and tension in our area. The perpetuation of that entity and the continuance of unqualified support for it from the United States of America expose our area to a very grave state of tension. They also threaten the peace and stability of the entire world with untold perils. The October war shook the world last year, but the world should expect greater dangers if present conditions remain unchanged. A great deal was said last year concerning the attempts to arrive at a peaceful solution to the problem of the territories occupied by the aggressors in 1967. That occupation, however, still continues; and the Zionist leaders still persist in the colonization and the annexation of territories in defiance of the resolution of the United Nations and of world public opinion. What really calls for condemnation is the fact that the United States of America is still acting irresponsibly, and contrary to its alleged intentions by providing the Zionist usurpers with enormous amounts of arms and huge sums of money in addition to political support in all fields, including the support rendered within this very international Organization. Instead of discharging its international responsibilities, in cooperation with the international community, by forcing the usurper and aggressor to withdraw unconditionally, the United States of America continues the pursuit of its policies, thus exposing security and peace in the area and the entire world to the gravest perils.
42.	Faced with such a situation, we wish to state our opinion that the Arab people whose lands were occupied in 1967 and the Arab people in Palestine which owns the historical right to its national soil are fully entitled to resort to all appropriate means to liberate their land and to recover their rights; it behooves the international community to stand by them and to give them all the support and assistance to which they are entitled.
43.	If the international Organization has acted correctly and taken a concrete, positive step by its decision to reconsider its position regarding its relationship with South Africa, then it is high time that the United Nations reconsidered its position concerning the membership of the Fascist, racist regime established in the land of Palestine. By stating this, we call upon the General Assembly to recall the conditions of membership laid down in the Charter of the United Nations itself and to recall also the resolutions of the United Nations which have stressed time and again the rights of peoples to self-determination as well as the necessity of liquidating colonialism in all its forms from the entire world.
44.	We have often spoken from this rostrum about the critical situation existing along the Iraqi-Iranian frontier ever since the Iranian Government unilaterally abrogated the frontier treaty concluded between the two countries in 1937, and by so doing, Iran was in contravention of the provisions and principles of international law and of the customs observed among the members of the international community and in international relations. Since then the Iranian Government has committed a long series of encroachments upon Iraqi sovereignty on Shatt-el-Arab and all along our land frontier. During the past years, the Iranian military forces have perpetrated numerous acts of aggression against our frontier areas. We were compelled to defend our land and sovereignty. Furthermore, the Iranian Government has openly and continuously interfered in the internal affairs of our country.
45.	Bearing in mind the principles of coexistence between neighboring countries, and with the genuine desire of resolving problems through peaceful means and of establishing good relations with our neighbors, we in Iraq have been pursuing throughout the past years a policy of self-restraint, and we have been trying to confine disputes and clashes to the narrowest possible limits. Accordingly, Iraq has always called upon the Iranian Government to negotiate with a view to resolving differences through peaceful means. Among the prominent steps taken within this context was Iraq's declaration of the resumption of diplomatic relations with Iran on 7 October 1973 and the fact that it called upon Iran to negotiate. Unfortunately, the positive attitudes of Iraq were not similarly reciprocated by the Iranian Government which precipitated matters to the point of creating crisis situations through military acts of aggression committed against our borders by the Iranian forces throughout these years. We were thus compelled to refer the matter to the Security Council which decided to send a representative of the Secretary-General on a fact finding mission, The representative was requested to submit a report in this connexion, and he duly fulfilled the task entrusted to him.1
46.	The result of the good offices of the Secretary- General was that the two sides did come to an agreement on four points which included the consolidation of the cease-fire, the withdrawal of military concentrations all along the frontier, and the preparation of propitious conditions for bilateral discussions without any preconditions.
47.	In implementation of the foregoing agreement, Iraq took the initiative of inviting Iran to make the necessary contacts with a view to the withdrawal of the concentration of troops along the borders. However, the Iranian side has so far not responded to that initiative despite the lapse of five months since the adoption of Security Council resolution 348 (1974) of 28 March 1974. Iraq also took the initiative of inviting Iran to hold bilateral discussions. Meetings were indeed held between the representatives of the two countries between 12 and 28 August last in Istanbul, and this resulted in an agreement on an agenda for further talks to be held at a higher level. On this occasion we should like to express our thanks and appreciation for the positive efforts undertaken by the Secretary-General and his special representative, in conformity with the will of the Security Council as expressed in the resolution of March 1974.
48.	The present situation constitutes a state of grave tension in the Arab area which is already fraught with danger. Such a situation, if allowed to continue, can lead to dire consequences. As an independent country, Iraq is determined to preserve its independence and its sovereignty. It will spare no effort and it will do its utmost to defend itself against any violations. At the same time, Iraq fully appreciates the urgent need to put an end to the hotbeds of tension in the area, and the need to establish friendly relations so that they may prevail among the peoples of the area which are already bound together by strong historical ties. Consequently, Iraq is fully prepared to exert all possible positive efforts in order to arrive at appropriate and equitable solutions to the problems pending between the two countries in conformity with the Charter of the United Nations and the principles of good neighborliness and coexistence between countries.
49.	The question of the Sahara now under Spanish administration requires an urgent settlement. The termination of foreign domination over the Territory is considered a basic matter which should not be postponed any further. It is our sincere hope that the Government of Spain, with which we have maintained close relations of friendship, will co-operate and respond positively to the Arab parties concerned in order to put a final end to its domination over that Territory. For our part, we consider the Moroccan intention, proposed at the 2249th meeting, to refer the matter to the International Court of Justice as a logical and sound move leading towards a solution to this problem.
50.	A quick glance at the current international economic order clearly indicates the incapacity of that order to absorb the quantitative and qualitative changes which the world has witnessed during the last two decades. That order is now suffering, more than ever before, from the symptoms of an imminent collapse. The successive waves of economic inflation which the world has experienced and the plummeting of the rate of growth of national incomes, in real terms, in many countries, as well as the disturbed balance of payments of those countries are clear indications of the dangers ahead.
51.	The international community has become fully conscious of this grave situation and has realized the responsibility incumbent upon it to consider the causes and find solutions. Iraq, as President Ahmed Hassan Al-Bakr has declared, was among the first countries to call for discussion of the question within the framework of the United Nations. The appeal was made in a letter addressed by President Al-Bakr to the President of the United States last February, and the discussion took place at the sixth special session of the General Assembly, which was held as a result of the initiative of our Algerian brothers. At the special session the Assembly adopted a Declaration and Program of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and 3202 (S-VI)]. That Declaration represents, in the view of many developing countries, including Iraq, the minimum of what is required. However, some industrial States attempted at the fifty-seventh session of the Economic and Social Council to shirk their responsibilities by voicing their objection to the texts of documents already agreed upon at the special session, thereby seeking to create obstacles to their implementation. We call upon those States to reconsider, and reconsider carefully, the consequences which may result from such attitudes. We also urge them not to damage their own long-term interests for the sake of ephemeral benefits.
52.	It is indeed very regrettable to see some major industrial States failing to abide by the obligations of the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], in spite of the passage of several years since its adoption and in spite of the adoption by various bodies of the United Nations of resolutions recommending its implementation.
53.	It is really regrettable that accusations and threats should be hurled from this rostrum at developing countries which are exercising their natural right to sovereignty over their natural resources and seeking equitable prices for such resources. Those developing countries have suffered for hundreds of years from miserable conditions, as a result of the dominance of the major colonialist Powers and their monopoly of those resources in blatant disregard of the legitimate interests of their owners and of the interests of the international community at large. It is strange indeed that the developing countries, notably the oil-producing countries, should be held responsible for the inflation which is now rampant in the industrial countries. In that connexion, we should like to mention the following facts.
54.	First, the international economic order in general and the international monetary system in particular have been suffering from chronic ailments for a long time. On the practical level, the international monetary system, the foundations of which were established by the Bretton Woods agreements in 1944,2 collapsed in 1971 when the United States declared its relinquishment of its obligation to exchange the American dollar for gold, and vice versa, at the fixed parity laid down in the agreement - $35 per ounce of gold. The United States adopted that measure under the pressure of a continuous deficit in its balance of payments which began in the early 1950s as a result of its military and non-military operations outside its territorial borders, and of the successive waves of economic inflation from which its economy has been suffering and is still suffering.
55.	Secondly, the inflation from which the world is suffering today can be attributed in the first place to the nature of the economic order in the capitalist world. The recent wave of inflation began long before the oil-producing States started fixing more equitable prices for oil and oil products. This became only too clear in the prices of manufactured goods. In point of fact, economic inflation is a chronic ailment in the capitalist countries. It brought about ruin for many of those countries even before the discovery of oil in most of the countries which are now producing it.
56.	Thirdly, the price of oil, like the prices of any other commodity, is determined by economic variables on a world scale. It is therefore unreasonable to view the energy problem and the price of oil in isolation from the prices of other raw materials, foodstuffs and manufactured and semi-manufactured goods. That is why we believe that what is called the energy crisis should be called instead "the cheap-energy crisis", because the price of oil, a commodity which is in the course of depletion, will always remain below its real value, not because it is a fuel used for heating but because it is a basic factor in running the machinery of economic life in the entire world.
57.	Fourthly, the incredible profits made by oil companies constitute a major reason for the uneconomic increase in the price of oil in relation to the final consumer. To state an example, the profits of the seven major oil companies amounted in 1973 alone to more than $8,000 million, most of which was made outside the United States. That amount exceeds the total investments made by the oil companies in the Middle East area in the period from 1954 to 1970.
58.	Fifthly, the high taxes imposed by the Governments of the oil-importing Western States upon that commodity constitute the second reason for the uneconomic rise in the price of oil to the final consumer. Studies made by the Organization of Petroleum- Exporting Countries [OPEC] show that the share received by the oil-producing countries from the price paid by the European consumer in 1967 was only 7,9 per cent, whereas the revenues of the oil-consuming Governments accruing from the taxes levied on oil accounted for 47.5 per cent of that price.
59.	Some officials in the industrial countries say that we are using our natural resources as a weapon for exercising political pressure. That is indeed strange, coming from people who are using their own commodities to exercise political pressure. We wish to stress from this rostrum what we have always said: that American strategy in exploiting the energy crisis in that way is aimed not only at the oil-producing countries, particularly the Arab countries, but also at the interests of Western Europe, Japan and all the countries of the third world. We believe that as a developing country we are capable of understanding and safeguarding the basic interests of the third world, to which we belong, at the same time as we respect the legitimate interests of all other States. We refuse the tutelage of States which have never proved that they are safeguarding the interests of poorer countries. We also refuse any kind of threat, whatever form it might take.
60.	On this occasion I should like to say that the Government of the Republic of Iraq, through bilateral co-operation with many of the developing countries and the non-aligned countries, has given assistance of more than $500 million to those countries throughout the current year alone.
61.	We could have devoted more time to reminding those who are speaking at this session of basic axioms derived from modern and ancient history. But we prefer not to do so out of our belief that attempts at misrepresentation cannot deceive the struggling, developing countries which have known colonialism in both its old and new forms and which have experienced all its various methods.
62.	If the United Nations has not been able so far, and for reasons that are beyond the power of most of its Members, to achieve the noble purposes enshrined in the Charter, we have not yet given up hope. We believe that despite all the foregoing problems, the Organization remains an indispensable instrument for the creation of an international community where security, peace and co-operation will prevail.
